DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ward on 9/2/2021.
The application has been amended as follows: 
Claim 1, line 9 “the system” is amended to –the radar system--.
Claim 1, line 11, “the data” is amended to –data--.
Claim 4, lines 2-3 “the system” is amended to –the RFID system--.
Claim 10, line 15 “the system” is amended to –the radar system--.
Claim 11 is cancelled.
Claim 12, line 2 “a radio” is amended to --the radio--.
Claim 15, line 3, an electromagnetic” is amended to –the electromagnetic--.
Claim 15, line 8 “the system” is amended to –the radar system--.
Claim 15, line 15 “the data” is amended to –data--.
Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Zand (US 20100253481) and Pellerano (US 20070279225) do not teach nor make obvious (claim 1) the controller is configured to determine a pulse repetition frequency of signals of the radar system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648